FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 11/20/2020 has been entered. Claim 19 has been cancelled. Claim 27 is newly added.  Claims 1-5, 12-14, 16-18, 20-27  remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 08/20/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12-14, 16-18, 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Diaz (US 2014/0352315, as cited in the Information Disclosure Statement filed 12/19/2018), in view of Bajusz (US 2009/0165995, previously cited in the 08/20/2020 Office Action).
Regarding independent claim 1, Diaz discloses a heat exchanger system (Diaz Fig. 5 below, & Fig. 6) comprising: 
condenser”) comprising a first inlet 28A (the portion of the header 28 that splits radially outward) and a plurality of airfoil members 40 (Para. 0030, 0034, “a cooling system … utilizes the outlet guide vanes 40 of the gas turbine engine assembly 10 as a condenser”) circumferentially spaced in a flow stream of an annular duct (“fan bypass duct”; see also Fig. 4A, Para. 0030, “a cooling system according to another example of the present technology utilizes the outlet guide vanes 40 of the gas turbine engine assembly 10 as a condenser”; Para. 0034, Diaz Fig. 5 below), each airfoil member (i.e. each vane 40 that is part of the first heat exchanger assembly) comprising an inner end and an outer end along a radial direction (Diaz Fig. 5 below, the airfoils naturally have inner and outer ends on opposite radial sides of the fan bypass duct, since the airfoils extend along a radial direction relative the engine centerline), each airfoil member 40 further comprising a first internal flowpath (Diaz Fig. 5, the flowpath radially through the outlet guide vane as shown) configured to channel a first fluid (a first portion of “cooling fluid 28”, Para. 0030, 0034, Diaz Fig. 5 below) from a thermal load 2 therethrough (Para. 0033-34, a “heat exchanger 2”  or “evaporator”, the first fluid originates from the thermal load 2, which is a heat exchanger that receives hot compressor bleed air 12; the heat exchanger 2 cools the compressor bleed air 12 using the cooling fluid 28 that contains the “first fluid”), 
a second heat exchanger assembly 34 (condenser 34 formed in the booster compressor air inlet, which could be construed as the claimed “second heat exchanger assembly”, Diaz Fig 3 & 5; Para. 0029, 0033-34) extending proximate said flow stream (Diaz Fig. 3 & Fig. 5 below, the condenser 34 is “proximate” the annular duct of the fan bypass duct by virtue of being formed as part of the booster compressor air inlet shown in Diaz Fig. 3, Para. 0029), said second heat exchanger assembly 34 comprising a second inlet 28B1 (Diaz Fig. 5 below), a second internal cooling fluid 28” that splits off from the first fluid either before or after the first heat exchanger assembly 40, Para. 0034, Diaz Fig. 5 below) from the thermal load 2 therethrough (Para. 0033-34, the second fluid originates from the thermal load 2, which is the heat exchanger that receives hot compressor bleed air 12; the heat exchanger 2 cools the compressor bleed air 12 using the cooling fluid 28 that contains the “second fluid”), 
wherein said second heat exchanger assembly 34 comprises a surface cooler (the condenser 34 cools the second fluid by heat transfer to the surface of the booster inlet for de-icing the splitter area, Diaz Fig. 3, Para. 0029, “The booster inlet 34 acts as a condenser and may provide de-icing protection for the gas turbine engine assembly 10 in the splitter area”; naturally, the second heat exchanger assembly would have some heat exchange surfaces therein); and 
a header system 28 comprising a conduit 28 (Diaz Fig. 5 below, the flowpaths 28 shown) configured to couple said first heat exchanger assembly 40 (the condenser formed in the outlet guide vanes 40) and said second heat exchanger assembly 32, 34 (condenser 32 at the nacelle inlet or the condenser 34 in the booster air inlet) in flow communication (Diaz Fig. 5 below, Para. 0034, the header system 28 splits off into two parallel flows, one entering the first heat exchanger assembly 40, and the other entering the second heat exchanger assembly 34, and first and second fluids from each respective heat exchanger assembly recombine at the header system 28;  a simplified rendering of the system without the engine details has been depicted by the examiner in Diaz Fig. 5 below), said header system 28 further comprising an inlet connection 28D (Diaz Fig. 5 below, the exit of the evaporator 2 which is an inlet into the header 28, Para. 0027) configured to receive a flow of relatively hot fluid (heated cooling fluid) from the thermal The cooling fluid 28 out of the heat exchanger 2 may be provided to the outlet guide vanes 40, the booster air inlet 34, and/or the nacelle air inlet 32 to condense the cooling fluid 28, in the case of a cooling fluid that changes phase, or cool the cooling fluid 28 in the case of a cooling fluid that does not change phase…the cooling fluid 28 from the heat exchanger 2 may be divided at the outlet guide vanes 40 and the booster air inlet 34 and a further portion may be divided from the outlet guide vanes 40 to the nacelle air inlet 32”).

    PNG
    media_image1.png
    544
    626
    media_image1.png
    Greyscale

Diaz fails to disclose wherein said second heat exchanger assembly comprises a surface cooler having a plurality of fin members extending into a bypass airflow passageway of a gas turbine engine.  
Bajusz teaches a surface cooler 40 formed at a booster compressor air inlet 16 having a plurality of fin members 42 (Bajusz Para. 0044-0050) extending into a bypass airflow passageway 20 (Para. 0034, Bajusz Fig. 2) of a gas turbine engine (Bajusz Fig. 1).  

    PNG
    media_image2.png
    403
    579
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the plurality of fins as taught by Bajusz, to the second heat exchanger assembly of Diaz, in order to provide the second heat exchanger assembly of Diaz with increased heat transfer surface area to cool the second fluid, wherein the plurality of fins receive cool fan bypass airflow (Bajusz Para. 0044-50, 0052).  Diaz already discloses that the second heat exchanger assembly 34 can be positioned at the booster compressor air inlet (shown most explicitly in Diaz Fig. 3), and the heat exchanger taught in Bajusz is in the same location.  One of ordinary skill in the art, based on the teachings of Bajusz, would have been motivated to incorporate the plurality of fins to the second heat exchanger assembly of Diaz, in order to improve the heat transfer capability of the second heat exchanger assembly (the fins providing additional surface area to dissipate heat to the cool fan bypass airflow), while also maintaining the anti-icing protection for the compressor air inlet/splitter (Diaz Para. 0029, Bajusz Para. 0021).  Providing a surface cooler type heat exchanger with fins is also a very well-known not the use of oil as a fluid to be cooled.  See Response to Arguments below.
Applicant shall notice that simply affixing a name “header system” to the claimed apparatus does not impose any structural limitations upon the claimed apparatus or serve to distinguish the invention from the prior art apparatus.  By analogy, the structure shown by Diaz would not undergo a metamorphosis to a new apparatus by simply affixing a name.  Therefore, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than simply affixing a name.  In this case, the header system 28 of Diaz contains the combined flow of cooling fluid which it supplies to each of the first and second heat exchanger assemblies 40, 32/34 as shown.  This interpretation is consistent with the schematics and disclosure of the instant application, in which the “header” is depicted simply as fluid connections between the thermal load, and the heat exchanger assemblies (see for instance, the instant application’s Fig. 8 & 9). 
Regarding claim 2, Diaz in view of Bajusz teaches the heat exchanger system of Claim 1, and Diaz further teaches wherein said inlet connection 28D is configured to channel said flow of relatively hot fluid (the heated cooling fluid leaving header assembly 2) to said first heat exchanger assembly (Diaz Fig. 5 above, Para. 0034, “The cooling fluid 28 out of the heat exchanger 2 may be provided to the outlet guide vanes 40”).  
Regarding claim 3, Diaz in view of Bajusz teaches the heat exchanger system of Claim 1, and Diaz further teaches wherein said inlet connection 28D is configured to channel said flow of relatively hot fluid (the heated cooling fluid leaving the header assembly 2) to said first heat booster air inlet” shown more clearly in Diaz Fig. 3) substantially simultaneously (Diaz Fig. 5 above, Para. 0034, the flow of relatively hot fluid from the inlet connection 28D is divided into two portions that each flow simultaneously into the respective first and second heat exchanger assemblies 40 & 34 as shown).  
Regarding claim 4, Diaz in view of Bajusz teaches the heat exchanger system of Claim 1, and Diaz further teaches wherein said outlet connection 28E is configured to receive said flow of second fluid from said second heat exchanger assembly 34 (Diaz Fig. 5 above, the flow of fluid from the second heat exchanger 34 ultimately flows into the outlet connection 28E as shown by the arrows indicating the flow of cooling fluid, hence the outlet connection 28E receives the flow from the second heat exchanger assembly 34, Para. 0034, “The cooling fluid 28 from the nacelle air inlet 32 may be rejoined to the cooling fluid from the outlet guide vanes 40 and further rejoined to the cooling fluid from the booster air inlet 34 prior to being returned to the heat exchanger 2”).  
Regarding claim 5, Diaz in view of Bajusz teaches the heat exchanger system of Claim 1, and Diaz further teaches wherein said outlet connection 28E is configured to receive said first fluid from said first heat exchanger assembly 40 (the cooling fluid from the outlet guide vanes 40) and said second fluid from said second heat exchanger assembly 34 substantially simultaneously (Diaz Fig. 5 above, the flows of cooled fluid from the respective first and second heat exchangers 40, 34 recombine in the portion of the header that leads to the outlet connection 28E as shown, thereby being received by the outlet connection 28E simultaneously).
Regarding independent claim 12, Diaz discloses a gas turbine engine comprising: 
a core engine (compressor 16, 18, combustor 20, turbine 22, 24, Diaz Fig. 5 above); 
fan casing or shroud”) at least partially surrounding said core engine forming an annular duct (a fan bypass duct, Diaz Fig. 5 above, Para. 0024); 
a heat exchanger system (Diaz Fig. 5 above) comprising: 
a first heat exchanger assembly 40 (a “condenser”) comprising a first inlet 28A (the portion of the header 28 that splits radially outward) and a plurality of airfoil members 40 (outlet guide vanes, Para. 0030, 0034) circumferentially spaced in a flow stream of an annular duct (“fan bypass duct”; see also Fig. 4A, Para. 0030, “a cooling system according to another example of the present technology utilizes the outlet guide vanes 40 of the gas turbine engine assembly 10 as a condenser”; Para. 0034, Diaz Fig. 5 above), each airfoil member (i.e. each vane 40 that is part of the first heat exchanger assembly) comprising an inner end and an outer end along a radial direction (Diaz Fig. 5 above, the airfoils naturally have inner and outer ends on opposite radial sides of the fan bypass duct, since the airfoils extend along a radial direction), each airfoil member 40 further comprising a first internal flowpath (Diaz Fig. 5 above, the flowpath radially through the outlet guide vane as shown) configured to channel a first fluid (a portion of “cooling fluid 28”, Para. 0030, 0034) from a thermal load 2 therethrough (Para. 0033-34, a “heat exchanger 2”  or “evaporator”, the first fluid originates from the thermal load 2, which is a heat exchanger that receives hot compressor bleed air 12; the heat exchanger 2 cools the compressor bleed air 12 using the cooling fluid 28 that contains the “first fluid”); 
a second heat exchanger assembly 34 (condenser 34 formed in the booster compressor air inlet, which could be construed as the claimed “second heat exchanger assembly”, Diaz Fig 3 & 5; Para. 0029, 0033-34) extending proximate said flow stream (Diaz Fig. 3 & Fig. 5 below, the condenser 34 is “proximate” the annular duct of the fan bypass duct by virtue of being formed as part of the booster compressor air inlet shown in Diaz Fig. 3, Para. 0029), said second heat wherein said second heat exchanger assembly 34 comprises a surface cooler (the condenser 34 cools the second fluid by heat transfer to the surface of the booster inlet for de-icing the splitter area, Diaz Fig. 3, Para. 0029, “The booster inlet 34 acts as a condenser and may provide de-icing protection for the gas turbine engine assembly 10 in the splitter area”; naturally, the second heat exchanger assembly would have some heat exchange surfaces therein); and 
a header system 28 comprising a conduit 28 (Diaz Fig. 5 above) configured to couple said first heat exchanger assembly 40 (the condenser formed in the outlet guide vanes 40) and said second heat exchanger assembly 32/34 (condenser 32 or 34) in flow communication (Diaz Fig. 5 above, Para. 0034, the header system 28 splits off into two parallel flows, one entering the first heat exchanger assembly 40, and the other entering the second heat exchanger assembly 34, and first and second fluids from each respective heat exchanger assembly recombine at the header system 28;  alternatively, the second heat exchanger assembly 32 at the nacelle inlet communicates with a portion of flow from the first heat exchanger assembly directly; hence the first and second heat exchangers are in “flow communication”; a simplified rendering of the system without the engine details has been depicted by the examiner in Diaz Fig. 5 above), said The cooling fluid 28 out of the heat exchanger 2 may be provided to the outlet guide vanes 40, the booster air inlet 34, and/or the nacelle air inlet 32 to condense the cooling fluid 28, in the case of a cooling fluid that changes phase, or cool the cooling fluid 28 in the case of a cooling fluid that does not change phase…the cooling fluid 28 from the heat exchanger 2 may be divided at the outlet guide vanes 40 and the booster air inlet 34 and a further portion may be divided from the outlet guide vanes 40 to the nacelle air inlet 32”).
Diaz fails to disclose wherein said second heat exchanger assembly comprises a surface cooler having a plurality of fin members extending into a bypass airflow passageway of a gas turbine engine.  

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the plurality of fins as taught by Bajusz, to the second heat exchanger assembly of Diaz, in order to provide the second heat exchanger assembly of Diaz with increased heat transfer surface area to cool the second fluid, wherein the plurality of fins receive cool fan bypass airflow (Bajusz Para. 0044-50, 0052).  Diaz already discloses that the second heat exchanger assembly 34 can be positioned at the booster compressor air inlet (shown most explicitly in Diaz Fig. 3), and the heat exchanger taught in Bajusz is in the same location.  One of ordinary skill in the art, based on the teachings of Bajusz, would have been motivated to incorporate the plurality of fins to the second heat exchanger assembly of Diaz, in order to improve the heat transfer capability of the second heat exchanger assembly (the fins providing additional surface area to dissipate heat to the cool fan bypass airflow).  Providing a surface cooler type heat exchanger with fins is also a very well-known technique in the art of heat exchangers (see for example, Storage US 8,387,362; Bajusz US 2011/0146229), while also maintaining the anti-icing protection for the compressor air inlet/splitter (Diaz Para. 0029, Bajusz Para. 0021).  Providing a surface cooler type heat exchanger with fins is also a very well-known technique in the art of heat exchangers (see for example, Storage US 8,387,362; Bajusz US 2011/0146229, US 8,601,791).  Note, only the structure of the heat exchanger of Bajusz is being incorporated into the system of Diaz, and not the use of oil as a fluid to be cooled.  See Response to Arguments below.
header system” to the claimed apparatus does not impose any structural limitations upon the claimed apparatus or serve to distinguish the invention from the prior art apparatus.  By analogy, the structure shown by Diaz would not undergo a metamorphosis to a new apparatus by simply affixing a name.  Therefore, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than simply affixing a name.  In this case, the header system 28 of Diaz contains the combined flow of cooling fluid which it supplies to and receives from each of the first and second heat exchanger assemblies 40, 32/34 as shown.  This interpretation is consistent with the schematics and disclosure of the instant application, in which the “header” is depicted simply as fluid connections between the thermal load, and the heat exchanger assemblies (see for instance, the instant application’s Fig. 8 & 9). .
Regarding claim 13, Diaz in view of Bajusz teaches the heat exchanger system of Claim 12, and Diaz further teaches wherein said inlet connection 28D is configured to channel said flow of relatively hot fluid (the heated cooling fluid leaving header assembly 2) to said first heat exchanger assembly (Diaz Fig. 5 above, Para. 0034, “The cooling fluid 28 out of the heat exchanger 2 may be provided to the outlet guide vanes 40”).  
Regarding claim 14, Diaz in view of Bajusz teaches the heat exchanger system of Claim 13, and Diaz further teaches wherein said outlet connection 28E is configured to receive said second fluid from said second heat exchanger assembly 34 (Diaz Fig. 5 above, the flow of fluid from the second heat exchanger 34 ultimately flows into the outlet connection 28E as shown by the arrows indicating the flow of cooling fluid, Para. 0034, “The cooling fluid 28 from the nacelle air inlet 32 may be rejoined to the cooling fluid from the outlet guide vanes 40 and further rejoined to the cooling fluid from the booster air inlet 34 prior to being returned to the heat exchanger 2”).  
Regarding claim 16, Diaz in view of Bajusz teaches the heat exchanger system of Claim 14, and Diaz further teaches wherein said airfoil members 40 (outlet guide vanes) within said first heat exchanger assembly are configured in a hybrid series-parallel flow configuration (the cooling fluid from the inlet connection 28D is provided to multiple outlet guide vanes and flows in a radially outward direction into the stationary annular casing 26, hence forming parallel flow paths, Diaz Fig. 5 above, Para. 0034, “The cooling fluid 28 out of the heat exchanger 2 may be provided to the outlet guide vanes 40”, note Diaz uses “vanes” suggesting more than one vane; a portion of the flow from the outlet guide vanes 40 flows through the stationary annular casing 26 and to the nacelle air inlet heat exchanger 32, and then flows back radially inward through the outlet guide vanes 40 as shown in Diaz Fig. 5, hence forming a series flow path back through the outlet guide vanes; hence the airfoil members 40 could be construed as configured with a hybrid series-parallel flow configuration since the cooling fluid flows both parallel and in series through the airfoil members as shown in Diaz Fig. 5).  
Regarding claim 17, Diaz in view of Bajusz teaches the heat exchanger system of Claim 12, and Diaz further teaches wherein said inlet connection 28D is configured to channel said flow of relatively hot fluid to said first heat exchanger assembly 40 and said second heat exchanger assembly 34 substantially simultaneously (Diaz Fig. 5 above, the flow of fluid from the thermal load 2 is split into two flows into the first heat exchanger assembly 40 and the second heat exchanger 34, hence first and second fluids are provided to their respective heat exchangers simultaneously; Para. 0034, “the cooling fluid 28 from the heat exchanger 2 may be divided at the outlet guide vanes 40 and the booster air inlet 34 and a further portion may be divided from the outlet guide vanes 40 to the nacelle air inlet 32”).  
Regarding claim 18, Diaz in view of Bajusz teaches the heat exchanger system of Claim 17, and Diaz further teaches wherein said outlet connection 28E is configured to receive said first fluid from said first heat exchanger assembly 40 (the cooling fluid from the outlet guide vanes 40) and said second fluid from said second heat exchanger assembly 34 (booster air inlet condenser) substantially simultaneously (Diaz Fig. 5 above, the flows of cooled fluid from the respective first and second heat exchangers recombine at the outlet connection 28E as shown via outlets 28F & 28G, thereby being received by the outlet connection simultaneously).
Regarding claim 20, Diaz in view of Bajusz teaches the heat exchanger system of Claim 18, and Diaz further teaches wherein said airfoil members 40 (outlet guide vanes) within said first heat exchanger assembly are configured in a hybrid series-parallel flow configuration (the cooling fluid from the inlet connection 28D is provided to multiple outlet guide vanes and flows in a radially outward direction into the stationary annular casing 26, hence forming parallel flow paths, Diaz Fig. 5 above, Para. 0034, “The cooling fluid 28 out of the heat exchanger 2 may be provided to the outlet guide vanes 40”, note Diaz uses “vanes
Regarding claims 21 & 22, Diaz in view of Bajusz teaches the heat exchanger system of Claims 1 & 12, and Diaz further teaches wherein said first heat exchanger assembly 40 further comprises a first outlet 28F, wherein said second heat exchanger assembly 34 further comprises a second outlet 28G, and wherein said outlet connection 28E is coupled to each of said first outlet 28F and said second outlet 28G in parallel (Diaz Fig. 5 above, the outlet connection 28E is connected to both outlets of the first and second heat exchanger assemblies 40 & 34 as shown, which simultaneously deliver the cooled cooling fluid to the evaporator 2 via the outlet connection 28E, Para. 0034, “The cooling fluid 28 from the nacelle air inlet 32 may be rejoined to the cooling fluid from the outlet guide vanes 40 and further rejoined to the cooling fluid from the booster air inlet 34 prior to being returned to the heat exchanger 2”).  
Regarding claims 23 & 25, Diaz in view of Bajusz teaches the heat exchanger system of Claims 1 & 12, and Diaz further teaches wherein the first heat exchanger assembly 40 and the second heat exchanger assembly 34 are configured to exchange heat with air 42 in the bypass airflow passageway 40 (the passageway formed within the nacelle ) of a gas turbine engine (Diaz Fig, 5 above, Para. 0024), 
Diaz in view of Bajusz thus far fails to teach wherein the air in the bypass airflow passageway flows to and exchanges heat with the plurality of fin members of the surface cooler, and wherein the plurality of fin members are disposed on an inner surface of a nacelle. 
Bajusz teaches a surface cooler 40 formed at a booster compressor air inlet 16 having a plurality of fin members 42 (Bajusz Para. 0044-0050) extending into a bypass airflow passageway 20 (Para. 0034, Bajusz Fig. 2) of a gas turbine engine (Bajusz Fig. 1), wherein the air in the bypass airflow passageway 20 flows to and exchanges heat with the plurality of fin members 42 of the surface cooler (Para. 0044, 0050-0052) and wherein the plurality of fin members 42 are disposed on an inner surface of a nacelle (the fins 42 are disposed on a surface of the core nacelle that encloses the core engine, that forms the radially inner surface of the “outer annular air passage 20”; note, the claim does not specify which “inner surface” of what “nacelle”).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the plurality of fins receiving bypass airflow as taught by Bajusz, to the second heat exchanger assembly of Diaz in view of Bajusz, in order to provide the second heat exchanger assembly of Diaz with increased heat transfer surface area to cool the second fluid, wherein the plurality of fins receive cooler fan bypass airflow to facilitate heat transfer with the hotter second fluid within the second heat exchanger assembly (Bajusz Para. 0044-50, 0052). 
Regarding claim 24 & 26, Diaz in view of Bajusz teaches the heat exchanger system of Claims 23 & 25, and Diaz further teaches wherein said first fluid is cooled with the first heat exchanger assembly 40 and returned to the thermal load 2 via the outlet connection 28E and said second fluid is cooled with the second heat exchanger assembly 34 (the booster inlet condenser 34) and simultaneously returned to the thermal load 2 via the outlet connection 28E (the first and second fluids from the first and second heat exchangers 40 & 34 recombine and are returned along the header line 28E as shown, hence the fluids are returned to the thermal load 2 simultaneously since they both meet at the outlet connection 28E, Diaz Fig 5 above).
Regarding claim 27, Diaz in view of Bajusz teaches the heat exchanger system of Claims 1 thus far, but fails to teach wherein the surface cooler includes a first surface cooler inlet, a second surface cooler inlet, a first surface cooler outlet, and a second surface cooler outlet each on a same side of the surface cooler.
downstream sides of the surface cooler relative to the direction of airflow in the outer annular air passage 20 and primary duct 18, Bajusz Fig. 7, see also Bajusz Fig. 4, the inlets and outlets are on the downstream side of the surface cooler to retrieve and deliver the cooling fluid from a location further downstream along the gas turbine engine; Para. 0074-0078, “As can be seen in FIG. 7, which shows both units 43a' and 43b' with the separator nose 16 omitted, provision is made for each unit 43a' (or 43b') to present a respective inlet 432a' (or 432b') and outlet 433a' (or 433b')…”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the surface cooler having first and second inlets and first and second outlets on a same side of the surface cooler, as taught by Bajusz, to the heat exchanger system of Diaz in view of Bajusz, in order to provide a surface cooler that can utilize two separate cooling units in parallel, taking advantage of the airflow in both the outer annular air passage/bypass duct and the airflow entering the core engine at the compressor inlet for cooling the cooling fluid (Bajusz Para. 0074-78; as opposed to having a single circuit that extends along the inner surface of the bypass duct and outer wall of the core engine inlet, shown in Bajusz Fig. 4).  


Response to Arguments
Applicant’s arguments with respect to independent claims 1 & 12 have been fully considered but are not persuasive.  
Regarding the arguments towards claims 1 & 12 in the Remarks filed 11/20/2020, applicant asserts that it would not have been obvious to combine the air-oil heat exchanger of Bajusz to the system of Diaz, since the heat exchanger of Bajusz uses oil as a coolant and the cooling fluid of Diaz is allegedly “a polyalphaolefin or water with glycol or ammonia and the booster inlet 34 acts as a condenser”, and “such a combination is counter indicated, as the oil circuit 43 of Bajusz would interfere with the condenser system of Diaz” (Remarks pg. 7-8).  However, the examiner respectfully disagrees. 
Nowhere in the rejection was it suggested that the oil circuit or use of oil as a coolant taught by Bajusz would be incorporated into the system of Diaz.  Diaz already discloses a heat exchanger 34 in the same location as the heat exchanger 40 of Bajusz, and only the type of heat exchanger of Bajusz (i.e. a surface cooler with a plurality of fins located at the compressor inlet splitter) was being incorporated, as a known form and construction of heat exchanger that is used in aircraft gas turbine engine cooling circuits.  Diaz teaches the heat exchanger 34 at the compressor inlet acts as a condenser for the cooling fluid by cooling a coolant using airflow, and also as an anti-icing protection for the splitter (Para. 0029, “The booster inlet 34 acts as a condenser and may provide de-icing protection for the gas turbine engine assembly 10 in the splitter area.”).  Bajusz’s heat exchanger also uses airflow to cool a coolant, and also acts as an anti-icing protection for the splitter/”separator nose” (Bajusz Para. 0015, 0021, “The air-oil heat exchanger of the invention forms an anti-icing device for the separator nose and for the inlet guide vanes (IGVs) situated beneath the bottom portion of the separator nose, making use of the heat delivered by the oil circuit to the front portion of the separator nose”).  Consequently, the structure of the heat exchanger of Bajusz would not interfere with the system of Diaz, since both serve as heat exchangers that cool a coolant while also acting as an anti-icing protection.  While Bajusz utilizes oil as a cooling fluid, the form and construction of the surface cooler of Bajusz is known in the art as a type of heat exchanger, and it is noted that the use of a known prior art structure (in this case the use of a surface cooler with fin members as taught by Bajusz), to obtain predictable results (in this case to cool a coolant circulating therethrough and also act as an anti-icing protection for the compressor inlet splitter/”separator nose”) was an obvious extension of prior art teachings, KSR; MPEP 2141, III, A.  One skilled in the art would have known and been motivated to explore the options for heat exchangers available in the prior art , specifically based on the arrangement of Diaz requiring a heat exchanger at the compressor inlet splitter that also acts as anti-icing prevention, and the heat exchanger of Bajusz would have therefore been an obvious choice to incorporate to achieve the desired results for Diaz’s heat exchanger system.  Applicant has not explained how or why the structure of Bajusz would “interfere” with the condenser system of Diaz, aside from Bajusz teaching oil as a coolant (which was not being incorporated into Diaz).
Furthermore, applicant alleges that the cooling fluid of Diaz is “polyalphaolefin or water with glycol or ammonia” and one skilled in the art would not incorporate a heat exchanger that flows oil as a fluid to be cooled.  However Diaz only suggests these fluids as examples, and does not limit the cooling fluid to these examples (Diaz Para. 0028, 0029).  Specifically, Diaz uses these fluids as an example of coolants that “does not undergo a phase change” (Id.).  Since Diaz suggests the coolant can be a fluid that does not undergo a phase change, the heat exchanger 34 would not necessarily act as a “condenser” in such a scenario (but would still serve as anti-icing The cooling fluid 28 out of the heat exchanger 2 may be provided to the outlet guide vanes 40, the booster air inlet 34, and/or the nacelle air inlet 32 to condense the cooling fluid 28, in the case of a cooling fluid that changes phase, or cool the cooling fluid 28 in the case of a cooling fluid that does not change phase”).  Consequently, Diaz already considers cooling fluids that do not change phase, and the heat exchanger structure incorporated from Bajusz would not “interfere” with the heat exchanger system of Diaz, since Diaz does not require the heat exchanger be a “condenser”.
Therefore the arguments are unpersuasive and the rejection of claims 1 & 12 are maintained.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited in the attached PTO-892 but not relied upon is considered relevant for teaching a variety of surface coolers coupled to a bypass flowpath of a gas turbine engine.

Contact Information
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAIN CHAU/Primary Examiner, Art Unit 3741